CLECO POWER LLC EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges UNAUDITED (THOUSANDS, EXCEPT RATIOS) 2007 2006 2005 2004 2003 Earnings from continuing operations $ 84,673 $ 64,828 $ 59,081 $ 52,202 $ 57,008 Income taxes 29,613 33,059 37,495 27,691 29,846 Earnings from continuing operations before income taxes $ 114,286 $ 97,887 $ 96,576 $ 79,893 $ 86,854 Fixed charges: Interest, long-term debt $ 32,903 $ 33,138 $ 24,583 $ 26,909 $ 25,841 Interest, other (including interest on short-term debt) 8,408 4,662 2,431 984 2,220 Amortization of debt expense, premium, net 1,399 1,295 1,482 1,797 1,526 Portion of rentals representative of an interest factor 558 506 283 267 513 Total fixed charges $ 43,268 $ 39,601 $ 28,779 $ 29,957 $ 30,100 Earnings from continuing operations before income taxes $ 114,286 $ 97,887 $ 96,576 $ 79,893 $ 86,854 Total fixed charges from above 43,268 39,601 28,779 29,957 30,100 Earnings from continuing operations before income taxes and fixed charges $ 157,554 $ 137,488 $ 125,355 $ 109,850 $ 116,954 Ratio of earnings to fixed charges 3.64 3.47 4.36 3.67 3.89
